DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “identifier unit” and “memory unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections -35 USC § 102 and/or alternatively 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7 and 20 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ravkin et al. (US 2003/0104494).

Regarding Claims 1 and 5-6 Ravkin discloses a cell contained container comprising at least two concaves, wherein the concaves comprise cells, swherein a number of kinds of the cells is at least two with respect to the cell contained container (See Ravkin Abstract, Fig. 4A, [0042] and [0079], wherein a container comprises at least two concaves,i.e. sub-wells, which contain at least two different kinds of cells, i.e. cell types.) and wherein a shortest distance between centers of most closely adjacent two concaves of the concaves is 2.5 mm or less. (See Ravkin [00119] wherein apertures, i.e. concave openings, have a centers disposed every 400 microns, i.e. the distance between centers is 400 microns, which is less than 2.5 mm.)

	Ravkin further discloses wherein each of the concaves comprises a predetermined number of cells.  (See Ravkin Fig. 4A wherein the cells are pipetted into the concaves and thus the number of cells in the concaves is predetermined by how many cells are inside the pipette.)
	Furthermore whether the number of cells is known, i.e. predetermined, prior to or after placement into the device does not alter the structure of the device and instead relates to intended uses of the claimed device and methods of production which do not further limit the structure of the claimed device.  
Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).



Regarding claim 2 Ravkin discloses all the claim limitations as set forth above as well as the device 10wherein the concaves comprise a liquid, and wherein a total liquid amount of the liquid with respect to the concaves is 10.0 microliters or less.  (See Ravkin [0039], [0041], and [0079] wherein the concaves comprise liquids and the concaves, i.e. subwells, have a volume of 10 microliters or less and thus must contain a liquid amount less than 10 microliters.)

Regarding claims 3-4 Ravkin discloses all the claim limitations as set forth above as well as the device wherein a filling accuracy in terms of a number in which the cells are 15contained in the concaves is 15% or lower.  
It is noted that the filling accuracy does not reflect an actual number of cells within the concaves but merely refers to in any given actuation procedure how relatively different the number of cells dispensed to the concaves is. As such the filling accuracy is directed to intended uses and materials worked on by the device which do not define structural elements which do not differentiate the claimed invention from the cited prior art as the prior art may be filled with a desired number of cells to any given accuracy. See MPEP 2114 and 2115. 


Regarding claim 7 Ravkin discloses all the claim limitations as set forth above as well as the device wherein the concaves further comprise a cell culture liquid. (See Ravkin [0039] and [0079] wherein cells are grown/incubated, i.e. cultured, in a liquid contained in the concaves.)

Regarding claim 20 Ravkin discloses a cell chip comprising at least two concaves that comprise cells, wherein the concaves comprise at least a first concave that comprises cells of a first kind and a second concave that comprises cells of a second kind, (See Ravkin Abstract, Fig. 4A, [0042] and [0079], wherein the device comprises cells, i.e. it is a cell chip, and comprises at least two concaves,i.e. sub-wells, which each contain different kinds of cells, i.e. cell types.)20and wherein a minimum center-to-center distance between the concaves is 5.0 mm or less. (See Ravkin [00119] wherein apertures, i.e. concave openings, have a centers disposed every 400 microns, i.e. the distance between centers is 400 microns, which is less than 5.0 mm.)

	Ravkin further discloses wherein each of the concaves comprises a predetermined number of cells.  (See Ravkin Fig. 4A wherein the cells are pipetted into the concaves and thus the number of cells in the concaves is predetermined by how many cells are inside the pipette.)
	Furthermore whether the number of cells is known, i.e. predetermined, prior to or after placement into the device does not alter the structure of the device and instead relates to intended uses of the claimed device and methods of production which do not further limit the structure of the claimed device.  
Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).
. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravkin et al. (US 2003/0104494) as applied to claims above, and further in view of Blanchard (US 2018/0346868).



Blanchard discloses a cell culture and testing device wherein cell culture containers are provided with a barcode, i.e. identifier unit, to enable identifying of culture containers and a memory unit, i.e. computer storage, which is separate from the container and configured to store any desired information on the cell culture container including kinds of the cells, differentiation history of the cells, 15number of the cells in the concaves, and survival rate of the cells in the concaves.  (See Blanchard Abstract, [0007], [0094], [0109] wherein barcodes and computer memory which stores information related to the cells is described.  It is noted that such a memory unit is merely a general purpose computer storage and such computer storage is fully configured to store any type of digital information including that of kinds of cells, cell history, and number of cells and these are not structurally claimed elements of the device.)

It would have been obvious to one of ordinary skill in the art a the time of invention to provide a barcode and computer memory storage as described by Blanchard in the device of Ravkin because such elements are known in the art to be provided in cell culture devices such as those described by modified Ravkin and such elements allow for the automated storage, cataloguing, and processing of cell cultures and samples as would be desirable in the device of Ravkin.
.

Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.

Applicant argues that “independent claims 1 and 20 are amended to recite that each of the at least two concaves contains a predetermined number of cells. One of the important aspects of the present application is that each of the concaves is filled with a predetermined number of cells of a cell tvpe. Specification, p. 7, Ins. 2-10. Fig. SA and the associated description on pages 40-41 of the specification refers to a process to confirm that each concave has a predetermined cell count.
By contrast, Ravkin describes a system, including an apparatus for performing assays. Ravkin, [0031]. The apparatus may include an array, such as a microplate, with an array of wells and sub-wells. [0031] and [0042] and Fig. 2. These sub-wells can be used to analyze different cell types.  [0079] and Fig. 4A. Blanchard describes cell culture incubators with integrated imaging devices. Blanchard, [0004]. Both Ravkin and Blanchard are not concerned with the number of cells in each well. They do not teach, nor do they render obvious, at least this feature.


It is noted that the cell numbers in the wells being of a “predetermined number” does not structurally define the device but instead refers to methods of production, i.e. determining the number of cells before placing them into the device, and intended uses of the claimed device which do not define structural elements which differentiate the claimed invention from the cited prior art.  In other words there is no structural or functional difference between the prior art devices and the claimed device and whether the cell count, i.e. number of cells, placed into the concaves is known, i.e. predetermined, or not does not provide any such structural difference.  One is fully capable of counting the number of cells prior to placement in the concaves of the cited prior art if they so wish and such is merely useful information which does not result in any meaningful structural difference.  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Furthermore it is noted that the number of cells in the concaves of the prior art is also “predetermined” based upon the methods used to pick up and place the cells into the concaves as well as predetermined by the size of the concaves. 
It is suggested that applicant amend the claims to include limitations which structurally differentiate the claimed invention from the cited prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799